DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 16-19 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riha et al (US 2019/0224909).
Re 1. 	Riha discloses 
preparing a base section defining a side wall (214) parallel to a printing direction (along x-direction) of a printer (The first layer structure 210 is shown as having a sidewall 214. The sidewall 214 is shown as being at a side angle A relative to the x-direction. Stated somewhat differently, the sidewall 214 is at the side angle A relative to the print bed 140.); and
	forming at least one junction overhang section at least indirectly connected to the base section and overhanging beyond the side wall, the junction overhang section including at least a portion of one The overhang structure 224 can maintain shape before and after removal of the second layer structure 220. Stated somewhat differently, even though being unsupported and positioned on empty space, the overhang structure 224 does not deform or break away from the second layer structure 220 under gravity.).
Re 3. 	Riha discloses that  said forming includes printing the junction overhang section (a first 220 above the top 210) and a linking section (a second 220 above the one above the first 220) joining with the junction overhang section, the linking section stacking on the base section (Fig. 4).
	Re 16. 	Riha discloses that said preparing includes printing one or more layers stacked at least partially in the stacking direction and each having a width equal to a width of a single bead (FIG. 1 shows an exemplary system 100 for additive manufacturing. The system 100 can print 3D articles via extrusion deposition (or material extrusion). A print head 120 is shown as including a nozzle configured to deposit one or more polymer layers onto a print bed 140 to form the 3D printed article.  Since Riha discloses all the claimed limitations, it is capable of printing one or more layers stacked at least partially in the stacking direction and each having a width equal to a width of a single bead).
	Re 17. 	Riha discloses that said forming includes forming first and second junction overhang sections each on the base section and extending in one direction as shown in Fig. 5.  Since the overhang structure 224 can maintain shape before and after removal of the second layer structure 220. Stated somewhat differently, even though being unsupported and positioned on empty space, the overhang structure 224 does not deform or break away from the second layer structure 220 under gravity.  It is inherent that by using the same support structure 240 as shown in Fig. 4, Riha’s method is capable of printing an overhang section opposite direction and distally from the base section from the one shown in Fig. 4.  
Re 18. 	Since the overhang structure 224 can maintain shape before and after removal of the second layer structure 220. Stated somewhat differently, even though being unsupported and positioned on empty space, the overhang structure 224 does not deform or break away from the second layer structure 220 under gravity.  It is inherent that by using the same support structure 240 as shown in Fig. 4, Riha’s method is capable of forming the first and second junction overhang sections includes printing one or more layers each including first and second junction segments in parallel, a portion of the first junction segments of the layers overhang beyond the side wall and collectively form the first junction overhang section, and a portion of the second junction segments of the layers overhang beyond the side wall and collectively form the second junction overhang section.  
	Re 19. 	Riha discloses all the claimed structures and methods, it is inherent that the printer is capable of printing a bead that is wider than the base section.  Since the overhang structure 224 can maintain shape before and after removal of the second layer structure 220. Stated somewhat differently, even though being unsupported and positioned on empty space, the overhang structure 224 does not deform or break away from the second layer structure 220 under gravity.  Further, Fig. 4 shows the printer is capable of printing the beads beyond the wall, it is capable of printing shorter length bead than what is shown in Fig. 4.  Therefore, Riha’s method is capable of having a support segment having a first portion not overhanging beyond the base section and a second portion overhanging beyond the base section, the second portions of the layers collectively forming the junction overhang section.
Re 23-24.    See above rejections.
Re 25. 	The patentability of an apparatus depends on the structure, not the method.
Allowable Subject Matter
Claims 2, 4-15 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726